817 F.2d 757
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Juan J. URANGA, Petitioner-Appellant,v.UNITED STATES of America, Norman A. Carlson, Director of theU.S. Bureau of Prisons, and the United StatesParole Commission, Respondents-Appellees.
No. 86-5865.
United States Court of Appeals, Sixth Circuit.
April 30, 1987.

Before LIVELY, Chief Judge, and ENGEL and BOGGS, Circuit Judges.

ORDER

1
Petitioner filed an action apparently attacking a criminal conviction, asking for review of a decision of the United States Parole Commission, and seeking monetary damages for unspecified civil rights violations.  The district court dismissed the action as frivolous under 28 U.S.C. Sec.l915(d).  This appeal followed.  On appeal, the parties have briefed the issues.  After examination of the record and briefs, the panel unanimously concludes that oral argument is not needed.  Rule 34(a), Fed.  R. App.  P.


2
The judgment of the district court is affirmed for the reasons set forth in the district court's memorandum and order.  Rule 9(b)(4), Rules of the Sixth Circuit.